Exhibit 10.10

CHANGE OF CONTROL RETENTION AGREEMENT

This Change of Control Retention Agreement (“this Agreement”) is made as of the
    day of         , 2009, between Digimarc Corporation, a Delaware corporation,
with its principal offices at Beaverton, Oregon (hereinafter called the
“Company”), and                             (hereinafter called “Executive”).

It is made with reference to the following facts:

A. The Board of Directors of the Company (the “Board”) believes it imperative
that the Company and the Board be able to rely upon Executive to continue in
Executive’s position, and that they be able to receive and rely upon Executive’s
advice as to the best interests of the Company and its shareholders, without
concern that Executive might be distracted or his or her advice affected by the
circumstances described in Section 1.2 below;

B. The existing Change of Control Retention Agreement (the “Existing Agreement”)
between the Company and Executive expires by its terms on December 31, 2009, and
the Contract Period under the Existing Agreement expired on July 31, 2009;

C. Executive is willing to enter into this Agreement for the purposes and on the
terms and conditions described herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions.

1.1 “Approved Group” shall mean any employee benefit plan of the Company or of
any subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan.

1.2 “Effective Date” shall mean the day preceding the first to occur of the
following events (the “Change of Control Events”):

(a) Any Person (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than the Approved Group or a
broker, bank, or trust company holding common stock of the Company for the
account of customers who are not members of a “group” (within the meaning of
Section 13(d) of the Exchange Act), becoming the record or beneficial owner of
50% or more of any class of the Company’s voting equity securities, as disclosed
by the Company’s stock records or in any other way, including, without
limitation, any filing with the Securities and Exchange Commission or otherwise;
or

(b) Upon the purchase of 50% or more of any class of the Company’s voting equity
securities pursuant to any tender offer or exchange offer for shares of the
Company’s stock, other than one made by the Company or the Approved Group; or

(c) Upon approval by the shareholders of the Company (or, if later, approval by
the shareholders of a third party) of any merger, consolidation, reorganization
or other transaction providing for the conversion or exchange of more than fifty
percent (50%) of the outstanding shares of the Company’s stock into securities
of a third party, or cash, or property, or a combination of any of the
foregoing; or

(d) A transaction or series of related transactions in which assets to which
more than 50% of the Company’s revenues (as measured during the four completed
fiscal quarters immediately preceding such transaction or the first in the
series of such transactions) are attributable are sold or effectively sold (such
as through an exclusive license or comparable arrangement).

1.3 “Fiscal Year” shall mean the 12-month period ending on December 31.



--------------------------------------------------------------------------------

1.4 “Good Reason,” when used with reference to a voluntary termination by
Executive of his or her employment with the Company, shall mean:

(a) a substantial reduction in Executive’s level of duties or responsibilities;
provided, that (i) a change in title or (ii) a change in title or status
resulting from the Company, or any affiliate of the Company by which Executive
is then employed, being a direct or indirect subsidiary of a parent company
following a Change of Control Event, with no corresponding substantial reduction
in Executive’s level of duties and responsibilities, shall not, in and of
itself, constitute Good Reason;

(b) a material reduction in Executive’s Minimum Base Salary, benefits or total
cash compensation (consisting of base salary and target bonus, if any), unless
such reduction is part of an overall reduction for all employees at the same
level as Executive;

(c) the Company’s mandatory transfer of Executive to another geographic location
that is more than 35 miles from the location where Executive was employed at the
Effective Date, except for required travel on the Company’s business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to the Effective Date hereof;

(d) the failure by the Company to obtain an assumption of the obligations of the
Company to perform this Agreement by any successor to the Company, to the extent
legally required; or

(e) the repudiation or failure by the Company or its successor to acknowledge
(upon Executive’s written request) or to comply with any of its obligations
under this Agreement.

1.5 “Contract Period” shall mean the period commencing on the Effective Date and
ending on the first (1st) anniversary of the Effective Date.

1.6 “Disability” shall mean a physical or mental incapacity of Executive which
entitles Executive to commence the receipt of benefits under the long-term
disability plan maintained by the Company.

1.7 “Cause,” when used in connection with the termination of Executive’s
employment by the Company, shall mean (a) the willful engaging by Executive in
misconduct which is significantly injurious to the Company, monetarily or
otherwise; (b) any act by the Executive of fraud, dishonesty, embezzlement,
misrepresentation or theft of property of the Company; (c) Executive’s
conviction of or plea of no contest to a felony or any crime involving moral
turpitude; (d) Executive’s breach of this Agreement or any other agreements with
the Company; (e) Executive’s unauthorized disclosure of the Company’s
proprietary or confidential information or breach of any
confidentiality/invention/proprietary information agreement(s) with the Company;
(f) Executive’s violation of the Company’s Code of Ethics (if applicable), Code
of Business Conduct and Ethics or any other employment rule, code or policy, as
such policies currently exist or may be amended or implemented during
Executive’s employment with the Company; (g) Executive’s failure or refusal to
follow the lawful instructions of the Company, if such failure or refusal
continues for a period of five (5) calendar days after the Company delivers to
Executive a written notice stating the instructions that Executive has failed or
refused to follow; (h) the entry by a court of competent jurisdiction of an
order, or the entering into by Executive of a consent decree, barring Executive
from serving as an officer or director of a public company; or (i) Executive’s
failure to meet and sustain an acceptable level of performance of Executive’s
duties and obligations to the Company (other than by reason of Disability),
which failure continues thirty (30) days after the Company has given written
notice thereof to Executive. For purposes of this definition, no act, or failure
to act, on Executive’s part shall be considered “willful” unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
the action or omission was in the best interests of the Company.

1.8 “Without Cause,” when used in connection with the termination of Executive’s
employment by the company, shall mean any termination of employment of Executive
by the Company which is not a termination of employment for Cause or for
Disability.

1.9 “Termination Date” shall mean the effective date as provided in this
Agreement for the termination of Executive’s employment.

1.10 “Minimum Base Salary” shall mean salary at an annual rate equal to
Executive’s annual rate of salary on the Termination Date.

1.11 “Current Compensation” shall mean one-twelfth (1/12th) of the Minimum Base
Salary.



--------------------------------------------------------------------------------

2. Scope of Agreement.

2.1 General. This Agreement shall apply with respect to any termination of
employment of Executive which occurs during the Contract Period. It shall not
apply to any termination of employment of Executive which occurs other than
during the Contract Period.

2.2 Termination. This Agreement shall terminate on December 31, 2012, if
Executive is still in the employ of the Company and a Change of Control Event
has not occurred. Except as otherwise provided herein in respect of payments to
beneficiaries, this Agreement shall terminate automatically upon the death of
Executive.

3. Termination of Employment of Executive By the Company During the Contract
Period.

3.1 General. During the Contract Period, the Company shall have the right to
terminate Executive’s employment hereunder for Cause, for Disability or Without
Cause upon following the procedures hereinafter specified.

3.2 For Disability. Termination of Executive’s employment for Disability shall
become effective on the date that disability benefits, payable to Executive in
an amount equal to at least sixty-five (65%) percent of Executive’s then Minimum
Base Salary commence under any long-term disability plan maintained by the
Company or on such later date as the Company may specify in a written notice to
the Executive.

3.3 For Cause. Termination of Executive’s employment for Cause shall become
effective five (5) days after a written notice of intent to terminate
Executive’s employment, specifying the particulars of the conduct of Executive
forming the basis for such termination, is given to Executive by the Board.

3.4 Without Cause. The Company shall have the absolute right to terminate
Executive’s employment Without Cause at any time. Termination of Executive’s
employment Without Cause shall be effective five (5) business days after the
date of the giving to Executive by the Board of a written notice of termination,
specifying that such termination is Without Cause.

3.5 Effect of Termination. Upon a termination of Executive’s employment for
Cause, or for Disability as provided in Section 3.2 hereof, Executive shall have
no right to receive any compensation or benefits hereunder. Upon a termination
of Executive’s employment Without Cause, Executive shall be entitled to receive
the compensation and benefits provided in Section 5 hereof.

4. Termination of Employment by Executive During Contract Period. During the
Contract Period, the Executive shall be entitled to terminate his or her
employment with the Company. The Executive shall give the Company written notice
of voluntary termination of employment, which notice need specify only
Executive’s desire to terminate his or her employment and, if such termination
is for Good Reason, set forth in reasonable detail the facts and circumstances
claimed by Executive to constitute Good Reason. Any notice by Executive pursuant
to this Section shall be effective thirty (30) days after receipt by the Company
of such notice; provided, that Executive’s termination of employment shall not
be for Good Reason, if (a) the Company has, within such thirty (30) day period,
corrected the circumstance that would otherwise result in Good Reason for
termination, or (b) Executive fails to give the Company his/her written notice
of voluntary termination of employment within ninety (90) days after the
occurrence or initial existence of such circumstance. If such termination is for
Good Reason, Executive shall be entitled to receive the compensation and
benefits in Section 5 hereof. If such termination is for other than Good Reason,
Executive shall have no right to receive any compensation and benefits hereunder
other than Executive’s Minimum Base Salary and accrued vacation through
Executive’s termination date.

5. Benefits Upon Termination by the Company Without Cause or by Executive for
Good Reason. Upon the termination of the employment of Executive by the Company
pursuant to Section 3.4 or by Executive for Good Reason pursuant to Section 4
hereof, and if Executive executes and does not revoke a general release of all
claims in a form acceptable to the Company and substantially similar to Exhibit
A attached hereto (the “General Release”), Executive shall be entitled to
receive the following compensation and benefits:

5.1 The Company shall pay to Executive (a) Minimum Base Salary through the
Termination Date, and (b) for the period commencing on the Termination Date and
continuing until the first anniversary of the Termination Date, a monthly amount
equal to the Current Compensation; provided, however, that the Company’s
obligation hereunder shall be reduced by the amount of any compensation
Executive receives from another source for services rendered during the period
that payments are being made pursuant to this Section 5.1. Executive shall
provide notice of all compensation referred to in the preceding sentence to the
Company within seven (7) days of receipt of such compensation.



--------------------------------------------------------------------------------

5.2 The Company shall pay any premiums necessary to continue Executive’s health
insurance coverage under the Company’s health insurance plan pursuant to
Section 4980B(f) of the Internal Revenue Code of 1986, as amended (“COBRA”)
(provided that Executive is eligible for, and timely elects, COBRA continuation
coverage under the Company’s group health plan) until the earliest of
(a) eighteen (18) months after the Termination Date, (b) the first date that
Executive is covered under another health insurance plan or program, or (c) the
date on which Executive is no longer entitled to COBRA continuation coverage
under the Company’s group health plan.

5.3 Notwithstanding any other provision of this Agreement, if the Company
receives confirmation from the Company’s independent tax counsel or its
certified public accounting firm (the “Tax Advisor”) that any portion of any
payment by the Company or a related entity to the Executive, or any benefit
received by Executive, under this Agreement or otherwise (each a “Payment”)
would be considered to be an “excess parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended, or any successor
statute then in effect (the “Code”), then the Payments (under this Agreement or
otherwise) shall be reduced (the “Reduction”) to the highest amount that, in the
opinion of the Tax Advisor, may be paid to Executive by the Company without
having any portion of any Payment treated as an “excess parachute payment”;
provided that the Reduction shall not apply if, in the opinion of the Tax
Advisor, the after-tax value to Executive of the total Payments prior to the
Reduction is greater than the after-tax value to Executive if the total Payments
are determined taking into account the Reduction. For purposes of determining
the after-tax value of the Payments, (i) Executive shall be deemed to pay income
taxes at the highest rate of federal income tax and the highest rate or rates of
state and local income taxes in the state and locality of Executive’s domicile
for income tax purposes for the taxable year in which the Total Payments will be
made, provided that the state and local income tax rate shall be determined
assuming that such taxes are fully deductible for federal income tax purposes,
and provided further that any phase-out of itemized deductions or other items
shall be ignored; and (ii) Executive shall be deemed to pay employment taxes at
the applicable rate under Section 3101(b) of the Code. The Reduction shall be
applied to the Payments in any manner determined by the Company in its
reasonable discretion. If the Tax Advisor requests, Executive and the Company
shall obtain, at the Company’s expense, and the Tax Advisor may rely on, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by Executive. All
determinations made by the Tax Advisor shall be binding upon the parties hereto
and all fees and expenses of the Tax Advisor shall be borne by the Company.

5.4 Except as specifically provided herein, the amount of any compensation or
benefits provided for in this Section 5 shall not be subject to mitigation by
Executive being required to seek other employment or otherwise.

5.5 The parties intend that this Agreement and the payments and other benefits
provided hereunder be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise. To the extent Code Section 409A is applicable to this Agreement (and
such payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the termination of
Executive’s employment are intended to mean Executive’s “separation from
service,” within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if
Executive is a “specified employee,” within the meaning of Code
Section 409A(a)(2)(B)(i), then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Executive’s “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i), shall not be paid to
Executive during such period, but shall instead be accumulated and



--------------------------------------------------------------------------------

paid to Executive (or, in the event of Executive’s death, Executive’s estate) in
a lump sum on the first business day following the earlier of (a) the date that
is six months after Executive’s separation from service or (b) Executive’s
death. Notwithstanding the foregoing (or any other provision of this Agreement),
the Company makes no representations or warranties to Executive with respect to
any tax, economic or legal consequences of this Agreement or any payments or
other benefits provided hereunder, including without limitation under Code
Section 409A, and no provision of the Agreement shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
from Executive or any other individual to the Company or any of its affiliates.
Executive, by executing this Agreement, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences.

5.6 If Executive does not properly execute the General Release or if Executive
revokes or attempts to revoke the General Release, Executive will not be
entitled to any of the benefits provided under this Section 5, except those
which may be otherwise required by law.

6. Successors; Binding Agreement.

6.1 As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

6.2 This Agreement is personal to Executive and Executive may not assign or
transfer any part of his or her rights or duties hereunder, or any compensation
due to Executive hereunder, to any other person, except that this Agreement
shall inure to the benefit of and be enforceable by Executive’s personal or
legal representatives, executors, administrators, heirs, distributees, devisees,
legatees or beneficiaries.

7. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and by the Chief Executive Officer of the Company or
such other director or officer as may be specifically designated by the
Board. Waiver by any party of any breach of or failure to comply with any
provision of this Agreement by the other party shall not be construed as, or
constitute, a continuing waiver of such provision, or a waiver of any other
breach of, or failure to comply with, any other provision of this Agreement.

8. Arbitration of Disputes.

8.1 Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including, without limitation, any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal.

8.2 The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”).

8.3 The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (a) maintains his
or her principal place of business in the State of Oregon; and (b) has had
substantial experience in business transactions. The Company shall pay all of
the fees, if any, and expenses of such arbitrator.

8.4 The arbitration shall be conducted in Portland, Oregon, or in such other
city in the United States of America as the parties to the dispute may designate
by mutual written consent.

8.5 At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented in written form unless the opposing party or parties
shall have the opportunity to cross-examine such witness, except as the parties
to the dispute otherwise agree in writing or except under extraordinary
circumstances where the interests of justice require a different procedure.



--------------------------------------------------------------------------------

8.6 Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

8.7 Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.

9. Payment Obligations Absolute. The Company’s obligation to pay Executive the
amounts provided for hereunder and to make the arrangements provided for
hereunder shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Executive
or anyone else. All amounts payable by the Company hereunder shall be paid
without notice or demand. Except as expressly provided herein, the Company
waives all rights which it may now have or may hereafter have conferred upon it,
by statute or otherwise, to terminate, cancel or rescind this Agreement in whole
or in part. Subject to the right of the Company to seek arbitration under
Section 8 and recover, pursuant to such arbitration, any payment made hereunder,
each and every payment made hereunder by the Company shall be final and the
Company will not seek to recover all or any part of such payment from Executive
or from whomsoever may be entitled thereto, for any reason whatsoever.

10. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Arbitration Rules of an intention to arbitrate) shall be in
writing and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party as follows:

If to the Company, to:

Digimarc Corporation

9405 S.W. Gemini Drive

Beaverton, Oregon 97008

Attn: Chief Executive Officer

If to the Executive, to:

 

 

 

 

 

 

Either party hereto may change its address, for purposes of this Section 10, by
giving fifteen (15) days prior notice to the other party hereto.

11. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

12. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

14. Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of Oregon.



--------------------------------------------------------------------------------

15. Payroll and Withholding Taxes. All payments to be made or benefits to be
provided hereunder by the Company shall be subject to reduction for any
applicable payroll related or withholding taxes.

16. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided , that this Agreement shall not supersede or limit or in any
way affect any rights Executive may have under any other Company employee
benefit plan, program or arrangement (including, without limitation, any
pension, life insurance, medical, dental, health, vacation, accident and
disability plans, programs and arrangements). Without limiting the foregoing,
this Agreement supersedes and replaces the Existing Agreement, and both the
Company and Executive acknowledge that the parties have no further rights or
obligations under the Existing Agreement, and each hereby releases the other
party with respect to any such rights or obligations, or related claims,
liabilities or causes of action, whether known or unknown.

IN WITNESS WHEREOF, the parties have executed this Change of Control Retention
Agreement as of the date first above written.

 

EXECUTIVE     DIGIMARC CORPORATION By:  

 

    By:  

 

      Name:   Bruce Davis       Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This SETTLEMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”), effective
             , 20     by and between                      (“Executive”) and
Digimarc Corporation (the “Company”)

RECITAL

 

A. Executive and Company are parties to, among other things, a Change of Control
Retention Agreement dated as of October 1, 2009 (the “Change of Control
Retention Agreement”).

 

B. The Change of Control Retention Agreement provides, among other things, that
if (i) Company terminates the employment of Executive Without Cause (as defined
in the Change of Control Retention Agreement), or (ii) the Executive resigns his
or her employment for Good Reason (as defined in the Change of Control Retention
Agreement) (each a “Release Condition”), then Executive shall execute this
Agreement in exchange for the right to receive certain payments from Company as
set forth more fully in the Change of Control Retention Agreement.

 

C. Effective             , 200    , a Release Condition has occurred.

AGREEMENT

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Settlement Amount. Execution of this Agreement by Executive shall satisfy the
condition that Executive execute a full release of claims as set forth in
Section 5 of the Change of Control Retention Agreement and, upon satisfaction of
any other conditions set forth in this Agreement or in the Change of Control
Retention Agreement, Executive shall be entitled to receive the compensation set
forth in Section 5 of the Change of Control Retention Agreement.

2. Release of Claims. Executive irrevocably and unconditionally releases and
forever discharges Company, its affiliates, successors and assigns, and each of
their respective officers, directors, members, employees, representatives,
insurance carriers, attorneys, subsidiaries, affiliates, representatives,
agents, successors, heirs, executors, administrators and assigns, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”), of and from any and all claims, actions, causes of action, suits,
debts, charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages, and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, known or unknown, in law or
equity, including, without limitation of the foregoing general terms, any claims
against Company and Releasees arising from or related to Executive’s employment
with Company or the termination thereof, and any claims arising from any alleged
violation by Company of any federal, state or local statutes, ordinances or
common laws, including, but not limited to, the Age Discrimination in Employment
Act.

3. Confidentiality. Executive agrees that the terms, amount and fact of
settlement shall be kept strictly confidential and promises that neither
Executive nor Executive’s representatives nor agents shall disclose, either
directly or indirectly, any information concerning this settlement (or the fact
of settlement) to anyone, including but not limited to past, present or future
employees of Company, its affiliates, successors or any other company.

4. Disclaimer of Liability. This Agreement does not constitute and shall not be
construed as an admission of liability or wrongdoing by Company, its agents,
employees or successors, with respect to any claims asserted by Executive, and
Company expressly denies that it has done anything wrong or unlawful.

5. Release of Unknown Claims. Executive represents that Executive is not aware
of any claims against Company except for those claims that are released by this
Agreement. Moreover, the Parties agree and represent that it is within their
contemplation that Executive may have claims against Company of which, at the
time



--------------------------------------------------------------------------------

of the execution of this Agreement, they have no knowledge or suspicion, but
that this Agreement extends to claims in any way based upon, connected with, or
related to the matters described in Paragraph 2 above, whether or not known,
claimed, or suspected by the Parties.

6. Property. As a precondition to any settlement payment in connection with this
Agreement, Executive shall return to Company all property of Company in
Executive’s possession.

7. ADEA Notification. This Agreement contains a release of claims under the Age
Discrimination in Employment Act (the “ADEA”). By executing this Agreement,
Executive certifies that Executive has knowingly and voluntarily given up any
claims that Executive may have under the ADEA if those claims arose before
Executive signed this Agreement. Executive further certifies that the payments
described in this Agreement are considerations to which Executive would not
otherwise be entitled without signing this Agreement, and that these
considerations constitute payment in exchange for Executive’s execution of this
Agreement.

Under the ADEA, Executive may take up to twenty-one (21) days to consider the
terms of this Agreement. Executive has the right to accept in less time by
signing and delivering this Agreement to Company. Executive is urged to use as
many of the twenty-one (21) days as necessary to consider this Agreement and to
consult with Executive’s attorney about it. Executive acknowledges that
Executive has been given at least twenty-one (21) days to consider this
Agreement prior to signing it, and Executive’s signature on this Agreement is
completely voluntary.

Under the ADEA, Executive may revoke this Agreement within seven (7) days of the
date on which Executive signs the Agreement. If Executive revokes, then
Executive will not receive any of payments or other considerations set forth in
this Agreement. TO BE EFFECTIVE, EXECUTIVE’S REVOCATION MUST BE IN WRITING AND
RETURNED TO DIGIMARC CORPORATION, ATTENTION: GENERAL COUNSEL, WITHIN SEVEN (7)
DAYS OF THE DATE OF EXECUTIVE’S SIGNING OF THIS AGREEMENT.

8. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon as applied to agreements among Oregon residents,
made and to be performed entirely within the State of Oregon, without giving
effect to conflicts of laws principles.

PLEASE READ CAREFULLY. THIS IS A RELEASE OF CLAIMS YOU MAY HAVE AGAINST DIGIMARC
CORPORATION.

 

EXECUTIVE     DIGIMARC CORPORATION By:  

 

    By:  

 

      Name:         Title:   Dated:               , 20    .     Dated:  
            , 20    .